DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hinchliff (U.S. 3,799,562) in view of Bauder (U.S. 7,950,678)
Hinchliff discloses a tandem axle suspension assembly, comprising: a first slipper spring (a front leaf spring 22) having a first end (an end of the front leaf spring 22 is located at a front bracket 16) and a first slipper end (the rear end of the front leaf spring 22 in between an upper spring seat 90 and a spool 98); and a second slipper spring (a rear leaf spring 22) having a second end (an end of the rear leaf spring 22 is located at a rear bracket 18) and a second slipper and (the front end of the rear leaf spring 22 in between an upper spring seat 92 and a spool 100) wherein said first slipper spring (22) and said second slipper spring (22) are provided in series with said first slipper end and said second slipper end oriented toward each other; a keeper (20) receiving said first slipper end and said second slipper end (see fig. 1), wherein said keeper (20) includes a 
Hinchliff discloses every element of the invention as discussed above except that the first end of said first leaf spring and second end of said second leaf spring are in form of an eye end.
Bauder teaches the first end (34) of said first leaf spring (30) and second end (39) of said second leaf spring (31) are in form of an eye end.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suspension of Hinchliff by using teaching of Bauder in order to move the suspension between traveling position and leveling position such that the suspension being capable of supporting the frame during movement of the vehicle along a road, and the suspension being moved away from the frame with respect to travel position.
Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        November 6, 2021